        Case 1:18-cr-00601-PGG Document 314 Filed 05/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                             ORDER

ARGEMIRO ZAPATA-CASTRO,                                    (S1) 18 Cr. 601 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of the Defendant, scheduled for July

28, 2020, will take place on October 6, 2020 at 4:00 p.m. Any submissions on behalf of the

Defendant are now due by September 15, 2020, and any submission by the Government is due

by September 22, 2020.

Dated: New York, New York
       May 26, 2020
